Citation Nr: 0740693	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-21 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter

ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from January 1947 to May 1953.  These matters 
are before the Board of Veterans' Appeals (Board) on appeal 
from an April 2004rating decision by the Cleveland, Ohio 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran's claims file is now in the jurisdiction of the 
Chicago, Illinois RO.  In August 2007, a Travel Board hearing 
was held before the undersigned; a transcript of this hearing 
is of record.

At the August 2007 hearing, the appellant raised the issue of 
entitlement to DIC benefits under 38 U.S.C.A. § 1151.  Since 
this issue has not been developed for appellate review, it is 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran died in August 2003 at the age of 74.  The 
immediate cause of death listed on his death certificate is 
colitis, due to or as a consequence of sepsis, due to or as a 
consequence of cerebrovascular accident.  Other significant 
conditions contributing to the veteran's death were pneumonia 
and coronary artery disease.  During his lifetime, service 
connection had been established for bilateral defective 
hearing and left sixth rib resection, residuals of removal of 
tuberculoma.  Service connection had been denied for chronic 
interstitial pulmonary disease.
The appellant seeks service connection for the cause of the 
veteran's death and DIC under 38 U.S.C.A. § 1318.  She 
received a letter pursuant to the Veterans Claims Assistance 
Act (VCAA) in October 2003.  However, review of record does 
not show that the letter contained notification required 
under 38 U.S.C.A. § 5103, as interpreted by the United States 
Court of Appeals for Veterans Claims (Court) in Hupp v. 
Nicholson, 21 Vet. App.  342, 352-53 (2007).  Hupp holds in 
the context of a claim for DIC benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006), holding that VCAA notice requirements apply to all 
five elements of a service connection claim, including the 
effective date of an award.  Here, the appellant was not 
notified of the criteria for establishing an effective date 
of an award.  This notice deficiency should also be addressed  
on remand.

Furthermore, the veteran's treating physician has indicated 
that the veteran was hospitalized at Decatur Memorial 
Hospital from April 2003 until his death in August 2003.  See 
May 2005 statement from Dr. HSA.  No attempt has been made to 
associate these medical records with the claims file.

Finally, regarding the claim for DIC benefits under the 
provisions of 38 U.S.C.A. § 1318, the Board notes that the 
regulations with respect to entitlement to DIC claims under 
the provisions of 38 U.S.C.A. § 1318 were changed on December 
2, 2005.  See 38 C.F.R. §§ 3.22 and 20.1106 (effective 
December 2, 2005).  On remand, the RO must consider the 
appellant's claim under the proper version of the 
regulations. 

Accordingly, the case is REMANDED for the following action:
1.  Regarding both issues on appeal, the 
RO should send the appellant a corrective 
notice letter under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
the specific notice required by Hupp v. 
Nicholson, 21 Vet. App. 342, 352- 53 
(2007).  The RO must also provide notice 
regarding the effective date of any award 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 490-91 (2006).

2.  The RO should undertake appropriate 
development to obtain the veteran's 
terminal hospitalization records from 
Decatur Memorial Hospital (i.e., from 
April 2003 to August 2003).  If the 
appellant identifies any additional 
outstanding evidence supportive of her 
claim, the RO should undertake 
appropriate development to obtain that 
evidence as well.  If the RO is unable to 
obtain any medical records identified by 
the appellant, the RO should so inform 
her and her representative, and request 
them to provide copies of such records.  
Thereafter, the RO should undertake any 
other development it determines to be 
warranted, to include obtaining any 
medical opinions deemed necessary.

3.  Then, the RO should readjudicate the 
claims in light of any additional 
evidence obtained.  The appellant's claim 
for DIC under 38 U.S.C.A. § 1318 should 
be readjudicated under the revised 
regulations, effective December 2005.  If 
the benefits sought on appeal are not 
granted, the RO should send the appellant 
and her representative a Supplemental 
Statement of the Case and give them an 
opportunity to respond to it before the 
claims file is returned to the Board for 
further appellate action.  
The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


